Citation Nr: 1707430	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-08 975A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to a rating higher than 10 percent for right ankle osteoarthritis, status post right ankle fracture at the distal fibula (right ankle disability).

3.  Entitlement to an initial rating higher than 10 percent disabling for right medial ankle scar, secondary to the service-connected right ankle disability (right ankle scar).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010, August 2010, and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO).  In the March 2010 rating decision, the RO denied the Veteran's claim for a rating higher than 10 percent for right ankle disability.  In the August 2010 rating decision, the RO awarded an increased 50 percent rating for PTSD and MDD, effective from April 26, 2010 (the receipt date of the claim for increase).  In the June 2015 rating decision, the RO awarded service connection for right ankle scar, evaluated as 10 percent disabling, effective October 21, 2014 (the date the Veteran underwent surgery).  The Veteran timely appealed all rating decisions.

The Board notes that in January 2017, the Veteran, through his representative, submitted a Disability Benefits Questionnaire (DBQ)-with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  In February 2017, the Veteran also submitted a VA medical note related to his right ankle disability with a waiver of initial RO consideration, however, the RO will have opportunity to review the additional evidence received on remand (discussed below).

The Board's decision on the claim for a higher rating for PTSD with major depressive disorder is addressed in the decision below and the claims for a higher rating for right ankle disability, an initial higher rating for right ankle scar, and the claim for a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, symptoms of the service-connected PTSD and MDD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD and MDD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the AOJ's May 2010 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and statements from the Veteran.  For the reasons indicated in the discussion below, the examination reports, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claim decided herein.  

Although there are outstanding VA treatment records, as discussed in the remand (below), it appears that the Veteran has indicated that the outstanding records are related to his right ankle disability, which is being remanded.  Therefore, the Board finds there is no reasonable possibility those records would relate to or assist the Veteran in establishing the claim for an increased rating for PTSD.  See 38 C.F.R. § 3.159(d) (VA will refrain from or discontinue providing assistance where there is no reasonable possibility that any assistance would substantiate the claim) and Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").
Thus, VA has fulfilled its duty to assist the Veteran in this regard and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is in receipt of a 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

In this case, the Board finds that a rating of 70 percent, but no higher, is warranted throughout the claim period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  

April 2010 VA treatment records reflect that the Veteran was hospitalized due to complaints of increased anxiety, depression, and PTSD symptoms.  The Veteran reported that he had a lot of stressors in his life, related to his job loss and everything.  He denied any suicidal thoughts, but thought he was reaching the point of hurting somebody.  The Veteran also reported having trouble sleeping, secondary to the nightmares from the war.  He requested admission to the hospital and stated that he could have saved his job if his "PCC" had written a letter stating that he was able to work, which angered him, but he denied having homicidal thoughts towards him.  The Veteran reported that he has two children and that he sees them regularly.  He reported living with mother with whom he reports a good relationship with.  He was working in the shipyard as a temporary worker, but reports initially being laid off and then after returning to work, being fired due to a patient report because they found out he had a psychiatric history.  The Veteran was cooperative, memory appeared instance, fully oriented, fair insight and judgment, with no hallucinations or delusions. 

The physician noted symptoms of depression of withdrawn, isolative, and depressed mood.  Symptoms of PTSD included recurrent intrusive thoughts of traumatic experience, recurrent nightmares, flashbacks, irritability, hypervigilance, and social isolation.  The physician concluded that the Veteran's risk potential for suicidal behavior was moderate and at an increased risk of suicide, but not acutely dangerous to himself. 

A May 2010 VA examination report reflects Veteran experienced sleep problems, night sweats, night thrashing, and nightmares.  The Veteran also reported unwanted intrusive thoughts about his combat exposure.  The Veteran's depression symptoms included recurrent suicidal thoughts, social isolation, difficulty falling asleep, difficulty remaining asleep, a recent five percent weight loss during the past few months, irritability, outbursts of anger, impatience, difficulty concentrating, troubles with his short-term memory, feelings of inadequacy and worries about the future.  The Veteran reported that he was trained as a welder and was let go from several jobs.  The veteran was hired for a good job in January 2009, however, when the corporation received information concerning the Veteran's extensive outpatient mental health care, the Veteran reported that the job offer was retracted. 

The examiner noted that the Veteran continues to be significantly socially isolated, spends most of his time by himself, looks for jobs, and when he obtains a job interview, he has been disappointed about not receiving jobs.  He also reported that he had significant difficulty maintaining a job.  The veteran reported that he spends most of his time sleeping at his mother's house.  The Veteran stated avoidance of watching media information concerning any type of war or violence, social contact, and was suspicious of others.  It was noted that he was easily startled by loud noises, sudden movements, or certain smells, and he is hypervigilant in all settings.  The examiner noted that the Veteran has not been involved with physical violence; however, he is quick to become irritable, angry, and impatient.  The examiner noted that the Veteran underwent psychiatric hospitalization in April 2010 and that he did not act to harm himself or have a plan to hurt others, and the Veteran indicated that he actively wished he were dead.  The examiner indicated that he was a reliable and truthful historian.  Mental status examination revealed speech and thought processes were goal directed, oriented in all spheres, good memory function, and not acutely suicidal, homicidal, manic, hypomanic, obsessive or compulsive.  Insight and judgment was noted as good.  The examiner diagnosed the Veteran with PTSD, alcohol abuse, and major depressive disorder, and concluded that the symptoms of these three disorders overlap each other. 

The examiner concluded that the Veteran is capable of performing some work from a mental health point of view and that he would need to work in a structured environment in which his superiors understood that he suffers from mental health problems.  The examiner indicated that the Veteran would have difficulty tolerating intense personal interaction or performing significantly emotionally stressful tasks.  The examiner noted that the Veteran previously worked as a welder and that he has been unable to sustain concentration to perform this dangerous work.  

The examiner further concluded that the Veteran has extreme difficulty establishing and maintaining work and social relationships.  The examiner noted that he was withdrawn, depressed, anxious, and irritable.  He has not been violent.  The Veteran is able to understand and complete simple commands, and understand complex commands.  The examiner further noted that the Veteran would have difficulty completing complex commands that involves interaction with other people and sustained emotional stress.  A GAF score of 49 was assigned. 

A March 2014 VA treatment  noted that the Veteran was not currently maintained on psychotropic medications for greater than one year, and that the Veteran had tried Celexa, Zoloft, Elavil, and Risperdal in the past.  He reported that he did not tolerate these medications well.  He requested to continue on another psychotropic medication.  He reported chronic PTSD symptomology and depression.  The PTSD symptoms included insomnia, intrusive thoughts, flashbacks, and combat-related nightmares, as well as a conscious effort to avoid experiences that bring back memories of war.  In relating this, his affect became tearful and sad.  There was isolation with restriction in activities and people.  He is unable to tolerate crowded situations.  Other symptoms include irritability, poor concentration, hypervigilance, and an exaggerated startle response.  Regarding his depression symptoms, the Veteran reported depressed mood, decreased interest in pleasurable activities, difficulty in falling asleep, difficulty in staying asleep, diminished ability to concentrate, low self-esteem, frequent crying spells, feeling overly emotional, irritability, isolation and social withdrawal.  Speech was relevant with normal rate and tone, mood was depressed with mood congruent affect.  His thoughts were organized and goal directed.  No delusions or hallucinations elicited or lethal ideation.  Insight and judgment was intact.

May 2015 and August 2015 VA treatment records noted that the Veteran reported symptoms of insomnia, intrusive thoughts, flashbacks, combat-related nightmares, avoidance, isolation with restriction in activities and people.  He is unable to tolerate crowded situations.  Other symptoms included irritability, poor, concentration, hypervigilance, and an exaggerated startle response, diminished ability to concentrate, low self-esteem, frequent crying spells, feeling overly emotional, irritability, isolation, and social withdrawal.  The Veteran was seen in appropriate attire, he was conversant, and friendly, maintaining eye contact.  Speech was relevant with normal rate and tone; mood was depressed with mood congruent affect.  His thoughts were organized and goal directed.  No delusions, hallucinations, or lethal ideations were noted.  Insight and judgment was intact.

On VA examination in October 2015, the Veteran reported that he was married and divorced one time in the past.  He has two children, and his older child is from a previous relationship.  He states that he sees his children on the weekends and has a good relationship with his children.  He indicates that he continues to be close to his family of origin.

The PTSD symptoms indicated by the VA examiner for VA rating purposes included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted that the Veteran had symptoms of re-experiencing, avoidance, negative alterations in cognition and mood, and hyper-arousal symptoms.  Major depressive disorder, recurrent, was considered in partial remission with symptoms of depressed mood, difficulty sleeping, difficulty concentrating, and anhedonia.  Other symptoms related to his PTSD diagnosis included persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame), markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, problems with concentration, and sleep disturbance.   The examiner indicated that his PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

His mood and affect were noticeably irritable during the interview.  He was described as somewhat difficult to interview, and gave brief answers to questions that required frequent further exploration.  He was oriented to person, place, time, and setting.  His thought processes were linear, logical, and goal directed.  Judgment was intact.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

A January 2017 disability benefits questionnaire (DBQ) submitted by the Veteran reflects PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that the Veteran had symptoms of isolation with restriction in activities and people, an inability to tolerate crowds, irritability, poor concentration, hypervigilance, and exaggerated startle response.  The physician indicated that his PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The physician concluded that the Veteran's symptoms were consistent with occupational and social impairment with reduced reliability and productivity.  
The Board finds that a rating of 70 percent, but no higher, is warranted throughout the claims period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, despite having a good relationship with his immediate family, the Veteran has consistently reported being socially isolated.  Regarding the occupational impact from the Veteran's PTSD symptoms, the Veteran has exhibited difficulty in adapting to stressful circumstances in work-like settings, as indicated by the May 2010 and October 2015 VA examiners.  The Veteran has also experienced suicidal ideations and thoughts of harming others, requiring hospitalization, and unprovoked irritability.  In addition, the Veteran constantly relies on medication for symptom management, as the Veteran was prescribed different medications to improve his symptoms.  

The VA treatment records also reflect increased anxiety, depression, and irritability, further negatively impacting his social relationships and work capacity.  Here, the May 2010 VA examiner noted that the Veteran would have difficulty working in conditions requiring intense personal interaction or performing significantly emotionally stressful tasks. 

Although the October 2015 VA examiner concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity (consistent with a 50 percent rating), and the January 2017 physician who completed the DBQ concluded that his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (consistent with a 30 percent rating), the clinicians did not address the evidence discussed above in reaching their conclusions, including the April 2010 hospitalization for suicidal thoughts, as well as increased symptoms as noted throughout the VA treatment records.  Thus, the Board assigns substantial probative value to the May 2010 VA examiner's opinion as it thoroughly discussed the Veteran's medical history and symptoms.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . .  so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The Board has also considered the GAF score of 49 assigned in the May 2010 VA examination, which contemplates serious symptoms, consistent with the severe symptoms listed in the criteria for a 70 percent rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  

The evidence is thus approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD with major depressive disorder more nearly approximates the criteria for a 70 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating and the evidence is not approximately evenly balanced on this point.  Here, the Veteran contends that he is unable to obtain a job because of the stigma attached to his mental health background, however, the Veteran continued to work full-time until he was laid off, as indicated in a questionnaire provided by his former employer, and has not demonstrated that he has ever had any period of total social or occupational impairment due to PTSD symptoms.  The Veteran also reported that he actively looks for employment.  In connection, the VA examiners concluded although the Veteran may have difficulty tolerating intense personal interaction or performing significantly emotionally stressful tasks, the Veteran's PTSD and major depressive disorder does not prevent him from working.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DCs 9434-9411.  Furthermore, the Veteran has indicated that he maintains good relationships with his children and his mother, with whom he lives with.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians.  Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

For the foregoing reasons, the symptoms and overall impairment caused by the Veteran's PTSD do not more nearly approximate the criteria for a 100 percent rating.  As the preponderance of the evidence is against a 100 percent rating, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD with major depressive disorder to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include mood disturbances, anxiety, sleep disturbances, among other psychiatric symptoms.  All of those symptoms are contemplated by the general rating formula for mental disorders, which includes both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, a rating of 70 percent is warranted for the Veteran's PTSD and MDD.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


	

ORDER

A rating of 70 percent, but no higher, for PTSD and MDD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

Regarding the Veteran's right ankle disability, the Veteran submitted a new claim in December 2016 that his right ankle worsened and a VA medical note, which states that he is unable to work from February 2017 through March 2017.  However, the most recent VA treatment records are dated up to May 2016.  Thus, as it appears that there are relevant VA treatment records outstanding, these records must be obtained on remand. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board additionally notes that a May 2015 VA examiner noted that the Veteran has malunion of the astragalus or os calcis, but did not provide the severity of the deformity, thus, the RO should also adjudicate the question of whether a separate rating for malunion of the astragalus or os calcis is warranted, and conduct any proper development, to include obtaining an addendum opinion or exam, if deemed necessary.

Given that the additional development and adjudication of the claim for an increased rating for right ankle disability may impact the Veteran's claims for an initial rating higher than 10 percent for right ankle scar and for a TDIU, deferral of these claims are warranted. 

Accordingly, the remaining claims are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records dated since May 2016.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, to include obtaining a VA addendum opinion or examination (if deemed necessary) readjudicate the issues of an increased rating higher than 10 percent for right ankle disability (to include whether a separate rating for malunion of the astragalus or os calcis is warranted), an initial rating higher than 10 percent for right ankle scar, and the claim for a TDIU.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


